                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            HELENA DIVISION

 RICHARD E. SHREVES,                                 CV 18–97–H–DLC–TJC

                      Plaintiff,

 vs.                                                         ORDER

 DAVID WILLIAM HARRIS, et al.,

                       Defendants.

       On February 27, 2020, United States Magistrate Judge John Johnston

entered his Order and Findings and Recommendations recommending that the

Court largely deny Defendants’ Motion to Dismiss and allow the majority of

Montana State Prisoner Richard E. Shreves’ claims under 42 U.S.C. § 1983 to

advance. (See Doc. 42.) In addition to denying Shreves’ motions for contempt and

sanctions, he recommended the Court deny Shreves’ motion for a temporary

restraining order, preliminary injunction, and hearing. (Id.)

       Shreves timely objects and so is entitled to de novo review of those findings

to which he specifically objects. 28 U.S.C. § 636(b)(1)(C). This Court reviews for

clear error those findings to which no party objects. United States v. Reyna-Tapia,

328 F.3d 1114, 1121 (9th Cir. 2003); Thomas v. Arn, 474 U.S. 140, 149 (1985).

Clear error exists if the Court is left with a “definite and firm conviction that a



                                           1
mistake has been committed.” United States v. Syrax, 235 F.3d 422, 427 (9th Cir.

2000) (citations omitted).

                                      Background

      At the heart of his Complaint, Shreves alleges that, after complaining about

the lack of legal resources at the prison library by filing grievances and pursuing

litigation, prison officials retaliated against him by further restricting his library

access and interfering with his right to practice his religion. Numerous officials

engaged in a campaign of harassment against him. Shreves alleges, inter alia, that

he was called a snitch, threatened, harassed, singled out for disciplinary treatment

where others were not, denied clean laundry, denied library time, and hassled for

leading a religious meeting. At least one of these altercations escalated into

physical violence when Officer Harris threw an identification card at Shreves’

chest out of frustration.

      Shreves also claims that library officials threw away hundreds, if not

thousands, of books. Some of these books were legal materials, the destruction of

which harmed his state court litigation. Many of these books were Christian

materials. Shreves claims that he was told that Christian books were removed in

order to equalize the texts across all religions because the library had “too many

Christian books.” Shreves claims the loss of these books impeded his ability to

learn more about his faith.

                                            2
      In gist, Shreves alleges:

      Count 1: First Amendment Retaliation claim involving library access and
      materials. (Doc. 2 at 12–30.)
      Count 2: First Amendment Access to Courts claim. (Id. at 31–34.)
      Count 3: First Amendment Access to Published Materials claim. (Id. at 35–
      37.)
      Count 4: RLUIPA/First Amendment Free Exercise and Establishment claim
      involving destruction of Christian books. (Id. at 38–39.)
      Count 5: First Amendment Retaliation claim concerning religious gathering.
      (Id. at 40–51.)
      Count 6: First Amendment Retaliation claim involving library access and
      legal mail raised against non-library defendants. (Id. at 52–56.)
      Count 7: First Amendment Retaliation Conspiracy and Eighth Amendment
      claim involving laundry, rec room activities, and harassment. (Id. at 57–74.)
      Count 8: First Amendment Retaliation and Eighth Amendment claim
      involving false reports and supervisory liability. (Id. at 75–76.)
      Count 9: First Amendment Free Exercise claim. (Id. at 77–78.)
      Count 10: Supervisory liability for all claims. (Id. at 79–80.)

                                     Discussion

      In his Order and Findings and Recommendation, Judge Johnston

recommended dismissing Counts 3, 4, and 9 entirely, dismissing Defendants

Lishman, Ambrose, and Granvold entirely, and dismissing various other

Defendants from a few of Shreves’ remaining claims. (Doc. 42 at 26–27.) Judge

Johnston also recommended denying Shreves’ motion for a temporary restraining

order. (Id. at 18–22.) Shreves filed objections. (Doc. 43.) The State filed a

response to Shreves’ objections. (Doc. 45.) The Court will address each of

Shreves’ objections in the order he raises them. The Court will then review for

clear error those findings to which no party objects.

                                          3
      I.      Objection #1: Dismissal of Lishman & Ambrose

           Judge Johnston recommended that Shreves’ library retaliation claim and

access to courts claims (Counts 1 and 2) go forward against all Defendants except

Colleen Ambrose and Robert Lishman. (Doc. 42 at 8.) Ambrose and Lishman

serve as legal counsel for the Montana Department of Corrections. (Id.) In his

Complaint, Shreves alleges that Ambrose and Lishman are implicated in the

retaliation scheme because they approved of the new restrictive copy policy,

removal of books, and other policies that resulted in limiting his access to the

library and the removal of important legal resources. He also alleges that Ambrose

interfered with service on Kirkegard and provided misleading information about it.

(Doc. 2 at 28). Judge Johnston recommended dismissing these Defendants

entirely1 because Shreves did not allege facts to plausibly indicate that Ambrose

and Lishman rendered their legal advice to retaliate against Shreves for filing

grievances. (Doc. 42 at 8.)

           Shreves insists that Judge Johnston applied “too high a pleading standard.”

First, he finds it contrary that Judge Johnston would allow his claim to go forward

against Defendants W. Zuber, Bostwick, Wodnik, Wood, M. Zuber, and Cobban

when he claims that the same facts that implicate these Defendants also implicate

Ambrose and Lishman. He then argues that courts have held attorneys liable for


1
    Lishman and Ambrose are only named in Counts 1, 2, and 10.
                                               4
the results of their decisions and that the outcome should be no different here.

(Doc. 43 at 6–8 (citing Donovan v. Reinbold, 433 F.3d 738, 743–44 (9th Cir.

1970), Gillespie v. Civiletti, 629 F.2d 637, 642–43 (9th Cir. 1980), U.S. Sec. and

Exchange v. Fehn, 97 F.3d 1276, 1249–95 (9th Cir. 1996)).) Additionally, he

provides supplementary documents to demonstrate that Ambrose and Lishman

were critical players in the scheme to retaliate against him. (Docs. 43 at 6–8; 43-1

at 9–10.)

      Shreves’ argument that Ambrose and Lishman are critical players in the

retaliation scheme because they authorized and directed all activities pertaining to

the library—in other words, that the other Defendants were merely acting on

advice of counsel—seems to undermine his entire retaliation theory. Nevertheless,

at this juncture, the pertinent inquiry is not what Shreves claims is the import of the

facts but whether Shreves has pled facts to support a viable legal theory.

      As for his assertion that Ambrose and Lishman should be held responsible

for the retaliatory impact of their legal advice—even if they had no intent to

retaliate themselves—stretches his theory too far. A First Amendment retaliation

claim in the prison context requires (as pertinent): “(1) [a]n assertion that a state

actor took some adverse action against an inmate (2) because of (3) that prisoner’s

protected contact . . .” Rhodes v. Robinson, 408 F.3d 559, 567–68 (9th Cir. 2005)

(emphasis added). None of the cases cited by Shreves stand for the proposition

                                           5
that the Court can overlook the requirement that the adverse action be taken

because of a protected right. The Court will not retain Defendants Ambrose and

Lishman when Shreves failed to allege that their legal advice was caused by,

motivated by, or intended to cause him harm in response to filing grievances.

Shreves’ argument that Ambrose failed to serve Kirkegard does nothing to connect

the missing dots.

       Finally, far from lending support to his assertion that Ambrose and Lishman

approved of policies in order to retaliate against him, the Declaration attached in

support of his objections demonstrate that these Defendants were responsive to his

concerns. Shreves submits an email from the prison’s grievance coordinator that

explains that the legal department instructed Defendant Bostwick to partially grant

one of Shreves’ grievances and to explain to him that the librarians could assist

him in obtaining out-of-circuit authorities. (Doc. 43-1 at 9.) Having reviewed all

of the material submitted by Shreves, the Court will adopt Judge Johnston’s

recommendation that Ambrose and Lishman be dismissed in full.2




2
 Shreves indicates that he objects to the dismissal of M. Zuber from Count 2, but he does not
support this claim with any specificity. (See Doc. 43 at 5.) Reviewing for clear error and finding
none, the Court will also adopt Judge Johnston’s recommendation to dismiss M. Zuber from
Count 2.
                                                6
   II.      Objection #2: Dismissal of Access to Published Materials (Count 3)

         In Count 3, Shreves alleges that Defendants W. Zuber, Bostwick, Wodnick

and Wood removed thousands of books from the library in violation of his First

Amendment right to access published information. While there is no right to

general library access, May v. Baldwin, 109 F.3d 557, 565 (9th Cir. 1997), the First

Amendment prohibits the government from regulating speech on the basis of its

content, Rosenberger v. Rector & Visitors of Univ. of Va., 515 U.S. 819, 828

(1995). Shreves asserts that Christian books were removed from the library in

order to even out the number of books across all religions. (Doc. 2 at 36.) He also

asserts that other books were arbitrarily destroyed based on the Defendants’

subjective criteria. (Id.)

         Judge Johnston recommended that this claim be dismissed because Shreves’

allegations that Christian books were destroyed to equalize Christian content (as

well as the removal of books that were nonreligious) tended to negate the

impression that Defendants destroyed books based on their content. (See Doc. 42

at 11.) While the Court agrees that Shreves’ claim raises conflicting theories, the

Court takes a more cautious view. Shreves’ Complaint alleges that Zuber told him

that she was getting rid of books because “she felt the library had too many

‘Christian’ books compared to other faiths.” (Doc. 2 at 36.) Even if her motive is

to equalize religious representation, removing books because they are Christian

                                          7
constitutes content—if not viewpoint—regulation. The Court will allow this claim

to advance to discovery.

   III.   Objection #3: Dismissal of RLUIPA/Free Exercise/Establishment
          Claims (Counts 4 & 9)

   A. RLUIPA

      The Religious Land Use and Institutionalized Persons Act (“RLUIPA”)

provides that “no government shall impose a substantial burden on the religious

exercise of a person residing in or confined to an institution” unless the

government shows that the burden furthers “a compelling government interest” by

“the least intrusive means” available. 42 U.S.C. § 2000cc-1(a). The only form of

relief available under RLUIPA is injunctive relief. Jones v. Williams, 791 F.3d

1023, 1031 (9th Cir. 2015).

      Judge Johnston recommended dismissing Shreves’ RLUIPA claim after

determining that Shreves had alleged only money damages and not injunctive

relief. (Doc. 42 at 12.) In his objections, Shreves insists that he also requested

injunctive relief (Doc. 42 at 10 (citing Doc. 2 at 85).) Accordingly, Shreves’

RLUIPA claim will advance.

   B. Free Exercise

      Judge Johnston recommended that Shreves’ free exercise claims be

dismissed because Shreves did not explain why the removal of some Christian

materials substantially burdened his exercise of religion. (Doc. 42 at 12–13 (citing
                                          8
Freeman v. Arpaio, 125 F.3d 732, 737 (9th Cir. 1997) abrogated on other grounds

as recognized by Shakur v. Schriro, 514 F.3d 878 (9th Cir. 2008) for the

proposition that “[t]o violate the Constitution, the interference with religious

practice must be more than an inconvenience; it must substantial burden the

exercise of religion.”).) In his objections, Shreves emphasizes the impact that the

destruction of hundreds or thousands of Christian books had on his ability to

“research and understand the difference between dogma, denominations, and other

particulars of each [Christian] faith.” He asserts that removing so many books

“impedes the growth and cognitive development of [his] faith.” (Doc. 43 at 11.)

Although the Court is sympathetic to the missed opportunity for learning, the lost

opportunity to learn more does not “substantial burden” his ability to practice his

faith with the knowledge he currently has. The Court will adopt Judge Johnston’s

recommendation.

      In Count 9, Shreves raises a free exercise challenge in response to Officer

Harris’ “verbal and physical assault” which interrupted a Christian gathering in

February of 2018. (Doc. 2 at 77.) Judge Johnston recommended that this claim be

dismissed because the “denial of access to a single religious gathering” did not

place a “substantial burden” on his ability to practice his religion. (Doc. 42 at 14.)

Shreves insists that Officer Harris’ harassment made a tremendous impact on him

such that he was willing to “forfeit[] his participation” in important religious

                                           9
practices and go into protective custody to avoid further harassment. (Doc. 43 at

12–13.) Ultimately, however, Shreves did not go into protective custody and was

able to continue his religious studies. Shreves asserts that denying his claim

“ignores the coercion and detrimental effect Harris and company had on

Shreves[.]” (Id. at 13.) But this is not the case. Although the harassment alleged

by Shreves does not state a First Amendment free exercise claim, it is still relevant

to his retaliation theory in Count 7.

       Finally, Shreves argues that the limited access to legal materials burdened

his religious practice because pursuing his legal claims was inefficient and took

time away from his religious studies. (Doc. 43 at 13.) The First Amendment does

not protect against the reality of having only so much time to spread across various

pursuits. The Court will adopt Judge Johnston’s recommendation to dismiss Count

9.

     IV.   Objection #4: Dismissing Assault Theory

       In Count 7 of his Complaint, Shreves raises an Eighth Amendment challenge

alongside his First Amendment Retaliation theory against Defendants Harris,

Pomeroy, Connell, McNabb, and Ramirez for their alleged harassment. Although

this conduct is all relevant to Shreves’ retaliation theories which are going forward,

Judge Johnston determined that Shreves had failed to raise an assault tort claim or




                                         10
an Eighth Amendment claim against Officer Harris for throwing an identification

card at Shreves. (Doc. 42 at 7 n.1.)

        In his objections, Shreves insists that the Court should permit a claim of

assault and battery to advance against Officer Harris. (Doc. 43 at 14–15.) In

Defendants’ response to Shreves’ objections, they acknowledge that Shreves pled

facts which could give rise to a claim of assault and battery but assert that because

Shreves failed to specifically allege assault, his claim should be dismissed. (See

Doc. 8 at 11.)

        What matters at this juncture is whether Shreves has alleged facts sufficient

to plausibly state a claim—not whether he pins those facts to a precise legal theory.

See Skinner v. Switzer, 562 U.S. 521, 530 (2011). Shreves’ assault/battery claim

against Officer Harris will go forward. However, the Court rejects Shreves’

argument that the other Defendants are implicated in Officer Harris’ alleged tort by

virtue of their silence. Only Officer Harris is implicated in this claim.

   V.      Objection #5: Dismissing Defendants Harris, Pomeroy, Ramirez, and
           Granvold (Count 8)

        Judge Johnston determined that Shreves’ allegation in Count 8 against

Defendants Harris, Pomeroy, Ramirez and Granvold for submitting false incident

reports fails to state a claim because a false report does not give rise to a

constitutional violation. (Doc. 42 at 15.) Shreves argues that the false report was

only one part of the broader campaign of bad conduct which included the incident
                                           11
where he was denied laundry, his expulsion from the rec room, and the various

other verbal altercations. (Doc. 43 at 16.) However, the conduct Shreves

complains of is contained in Count 7 not Count 8. Judge Johnston is correct that

the only allegation against Harris, Pomeroy, Ramirez, and Granvold in Count 8 is

that these Defendants submitted false reports. Judge Johnston’s recommendation

will be adopted.

   VI.   Objection #6: Dismissal of Eighth Amendment Claims

      Shreves objects to (what he claims) is the Findings and Recommendations’

neglect of his concern that prison officials created a hostile environment to deter

other inmates from filing grievances that amounted to a violation of his right to be

free from cruel and unusual punishment. (Doc. 43 at 17.) In his Complaint,

Shreves attaches an Eighth Amendment challenge to his First Amendment claims

in Counts 7 and 8. Shreves is incorrect that Judge Johnston did not respond to

these claims. Judge Johnston determined that the conduct alleged in Count 7 did

not give rise to an Eighth Amendment claim (Doc. 42 at 7) and recommended that

Count 8 only advance to the extent it raised claims of supervisory liability for

retaliation (Id. at 15). Although the Court has allowed a state law claim for

assault/battery to advance against Officer Harris in Count 7, the facts alleged (Doc.

2 at 66–67) are a far cry from cruel and unusual punishment. See Hudson v.

McMillian, 503 U.S. 1, 9 (1992) (not “every malevolent touch by a prison guard

                                         12
gives rise to a federal cause of action.”). Shreves’ Eighth Amendment claims will

be dismissed.

   VII. Objection #7: Supervisory Liability

      Judge Johnston did not foreclose the possibility that supervisory liability

could imposed upon Defendants McNabb, Wood, Cobban, Fletcher, Wodnik,

Michael, Connell, and Bostwick if Shreves prevailed in his retaliation claims.

However, the Magistrate Judge determined that any allegation of supervisory

liability against Defendants Harris, Pomeroy, Ramirez, and M. Zuber should be

dismissed presumably because any claim of supervisory liability would have to

follow direct liability imposed first on those Defendants. (Doc. 42 at 18.) Shreves

objects, premised largely on his misunderstanding. If these Defendants are found

personally liable, it is inconsistent to find them liable as supervisors for their own

conduct. Judge Johnston’s recommendation will be adopted.

   VIII. Other Recommendations

      Shreves did not object to Judge Johnston’s recommendation to dismiss

Granvold from Count 7 and to dismiss his establishment clause claim in Count 4.

Finding no clear error, the Court will adopt these recommendations. Nor does any

party object to Judge Johnston’s recommendation that Shreves’ retaliation claims

in Counts 1, 6 and 7 and his access to courts claim in Count 2 advance. The Court




                                          13
finds no clear error in the determination that Shreves’ has alleged meritorious

claims.

   IX.    Injunction

      After filing his Complaint, Shreves filed a motion for a temporary

restraining order and preliminary injunction anticipating that prison officials would

remove legal work from his cell finding it in excess of his allotment of personal

belongings, among other concerns. (Doc. 23.) Judge Johnston determined that

Shreves had not demonstrated that a preliminary injunction was necessary to

preserve the status quo because Shreves had not shown that the prison’s two

container policy was ineffective to safeguard his legal materials. Judge Johnston

also determined that Shreves had not demonstrated that he satisfied the heightened

scrutiny given to requests to alter the current situation (as opposed to maintaining

the status quo). (Doc. 42 at 20–22.)

      Shreves asserts that the policy to allow inmates to have two storage

containers is not a written policy and he is concerned that the practice will not be

recognized in his case. (Doc. 43 at 20–25.) However, counsel for Defendants

have assured the Court that additional storage space “can be provided [to Shreves]

is this matter, should the need for excess storage beyond policy permission be

required.” (Doc. 30 at 5.) In light of this representation, coupled with the fact that

Shreves does not allege a single instance in which his legal documents were

                                          14
actually confiscated, the Court is not convinced that the current policies are

inadequate to safeguard Shreves’ ability to protect his work product. Shreves has

not met the demanding standard necessary for a preliminary injunction.

   X.      Contempt & Sanctions

        Judge Johnston denied Shreves’ motion for contempt and sanctions. (Doc.

42 at 23–24.) The Court will review for clear error. 28 U.S.C. § 636(b)(1)(A).

Judge Johnston did not clearly err in denying Shreves’ motion for contempt upon

finding that it was not unreasonable that it took prison officials a few days to fix

the e-filing lock box after inmates destroyed it, causing a temporary delay in

Shreves’ ability to file court documents. Judge Johnston also did not clearly err in

denying the imposition of sanctions upon concluding that Defendants’ response to

Shreves’ motion for injunctive relief was not groundless or filed for an improper

purpose. Accordingly,

        IT IS ORDERED that the Findings and Recommendations (Doc. 42.) is

ADOPTED in part and REJECTED in part.

   1. Defendants’ Motion to Dismiss (Doc. 11) is GRANTED as follows:

        A. Defendants Ambrose and Lishman are DISMISSED from Count I.
        B. Defendants Ambrose, Lishman and M. Zuber are DISMISSED from
           Count II.
        C. The Establishment Clause and Free Exercise Claims raised in Counts 4
           and 9 are DISMISSED.
        D. Shreves’ Eighth Amendment claims in Counts 7 and 8 are DISMISSED.
        E. Defendants Harris, Pomeroy, Ramirez, and Granvold are DISMISSED
           from Count 8.
                                          15
   F. Defendants Harris, Pomeroy, Ramirez, M. Zuber, Ambrose, and Lishman
      are DISMISSED from Count 10.
   G. Defendants Ambrose, Lishman, and Granvold are DISMISSED entirely
      from this action.

2. Defendants’ Motion to Dismiss (Doc. 11) is DENIED as follows:

   A. Defendants W. Zuber, Bostwick, Wodnik, Wood, M. Zuber, and Cobban
      are required to file an answer to Shreves’ retaliation claims raised in
      Count 1.
   B. Defendants W. Zuber, Bostwick, Wodnik, Wood, and Cobban are
      required to file an answer to Shreves’ allegations of denial of access to
      the courts alleged in Count 2.
   C. Defendants W. Zuber, Bostwick, Wodnik, and Wood are required to file
      an answer to Shreves’ allegation of denial of access to published
      materials in Count 3.
   D. Defendants W. Zuber and Bostwick are required to file an answer to
      Shreves’ RLUIPA claim in Count 4.
   E. Defendants Fletcher, Cobban, and Wodnik are required to file an answer
      to Shreves’ retaliation claim in Count 5.
   F. Defendants Matter, Bury, and Francom are required to file an answer to
      Shreves’ retaliation claim in Count 6.
   G. Defendants Harris, Pomeroy, Connell, McNabb, and Ramirez are
      required to file an answer to Shreves’ retaliation claim in Count 7 and
      Harris is required to answer Shreves’ assault/battery claim.
   H. Defendants Connell, McNabb, and Wood are required to file an answer
      to Shreves’ retaliation claim in Count 8.
   I. Defendants McNabb, Wood, Cobban, Fletcher, Wodnik, Michael,
      Connell, and Bostwick are required to file an answer to Shreves’
      supervisory liability claims alleged in all remaining claims.

3. Shreves’s Motion for Temporary Restraining Order/Preliminary Injunction

   and Request for Hearing (Doc. 22) is DENIED.




                                     16
DATED this 3rd day of April, 2020.




                               17
